Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 08/02/21 are acknowledged.
Claims 2, 5-6, 11, and 13-20 were cancelled. Claims 1, 3, and 7 were amended. New claims 21-24 were added.
Claims 1, 3-4, 7-10, 12, and 21-24 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Christopher on 08/10/21.
The application has been amended as follows:
Amend claims 21 and 24; and add new claims 25 and 26 as follows:
21. (Currently Amended) The medical device of Claim 1, wherein the mixture of PVP and mitomycin further includes at least one selected from the group consisting of alginate, karaya gum, ether, gelatin, and polyvinyl alcohol
24. (Currently Amended) The medical device of Claim 23, wherein the mixture of PVP and mitomycin further includes at least one selected from the group consisting of alginate, karaya gum, ether, gelatin, and polyvinyl alcohol
25. (New) The medical device of Claim 21, wherein the cellulose ether is one selected from hydroxyethyl cellulose and hydroxypropyl cellulose.
26. (New) The medical device of Claim 24, wherein the cellulose ether is one selected from hydroxyethyl cellulose and hydroxypropyl cellulose.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Abstract
In light of the amendment of the Abstract, the objection to the Abstract is withdrawn. 
Specification
In light of the amendment of the Specification, the objection to the Specification is withdrawn. 
Claim Objections 
In light of the cancellation of claim 2, the objection to this claim is rendered moot. In light of the amendment of claim 3, the objection to this claim is withdrawn. 



Claim Rejections - 35 USC § 103
Applicant amended claim 1 to add the limitation of the mixture of polyvinylpyrrolidone (“PVP”) and mitomycin which is coated on least a portion of the body; and the medical device body has an elongate portion having a first portion and a second portion opposite the first portion, the first portion having a rounded first end that is not coated with the mixture of PVP and mitomycin. 
In light of this amendment of claim 1, Applicant’s arguments (Pages 16-18, filed 08/02/21) regarding the rejection of claims 1-7 and 12 under 35 U.S.C. 103 as being unpatentable over (Yuk et al. (KR 2003-0004582 A – English machine translation) have been fully considered and are persuasive. Yuk et al. do not teach or suggest a partial coating or the first portion having a rounded first end that is not coated with the mixture of PVP and mitomycin, as recited in amended claim 1. Therefore, the obviousness rejection based on Yuk et al. is withdrawn. 
Similarly, in light of the amendment of claim 1, Applicant’s arguments (Pages 18-20, filed 08/02/21) regarding the rejection of claims 1-4, 8-9, and 12 under 35 U.S.C. 103 as being unpatentable over Perelson (EP 1 913 962 A1); and the rejection of claims 1-10 and 12 under 35 U.S.C. 103 as being unpatentable over Yuk et al. and Perelson have been fully considered and are persuasive. Perelson does not teach or suggest a first portion having a rounded first end that is not coated with the mixture of PVP and mitomycin, as recited in amended claim 1. Therefore, the obviousness rejections based on Perelson and on the combination of Yuk et al. and Perelson are withdrawn. 


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Looper et al. (US 2013/0102999 A1) is cited as art of interest for teaching a medical device, i.e., a drainage catheter device, which comprises an elongate flexible tube body and an eluting portion which comprises a coating containing a combination of PVP and mitomycin ([0023], claims 1 and 3). Looper et al. teach that the eluting portion comprises an inner diameter surface which is at least partially coated ([0023] and claim 21). FIG. 2 shows an embodiment of a distal indwelling portion of a pleurodesis-promoting catheter, and contains an uncoated portion ([0015], [0026]). However, Looper et al. do not teach or suggest a portion having a rounded first end that is not coated with the mixture of PVP and mitomycin, as recited in amended claim 1. Also, Looper et al. do not teach or suggest the specific limitations of the arrangement of the portions in claim 22, or the specific concentrations recited in claim 23. 
Updated Search
A further prior art search did not disclose a reference that teaches a medical device comprising a body including a mixture of PVP and mitomycin coated on at least a portion of the body; and an elongate portion having a first portion and a second portion opposite the first portion, the first portion having a rounded first end that is not coated with the mixture of PVP and mitomycin, as recited in amended claim 1. An updated prior art search also did not disclose a reference that teaches or suggests the medical device and the corresponding limitations in claims 22 and 23.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-4, 7-10, 12, and 21-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARADHANA SASAN/Primary Examiner, Art Unit 1615